DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 18 and its dependents, it is not clear what the scope of limitation “for a porous material, in particular for balsa wood” should include as regards the recitation requiring a capability to be used for balsa specifically, or recitation of balsa merely as example of porous materials with which the claimed fastening element is capable to be used.  
Similar consideration applies to the ‘in particular’ limitations of claim 22, i.e., “the first angle (a1) is between 45* and 650, in particular between 55* and 600 and/or wherein the second angle (a2) is between 20* and 40*, in particular between 30* and 35* ”.
process of using and product in a single claim, a process of using without steps, or a combination of product and its environment of use.
A single claim which claims both an apparatus and the method steps of using the apparatus is generally indefinite under 35 U.S.C. 112, second paragraph. See MPEP 2173.05(p).  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(q).  If Applicant intends to positively recite and claim the combination of structures of the fastening element and the porous material, it is suggested that the claim be rewritten as - - The fastening element according to claim 18 arranged screwed into the porous material - - or similar.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102,103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-33 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. Application No. 2012/0183371 to Druschel.
Druschel ‘371 teaches limitations for a “fastening element” – as shown and described, “for a porous material, in particular for balsa wood” – although functionally recited as part of some intended use and now required as part of the invention, one of ordinary skill in the art would recognize the inherent suitability of the prior art fastening element for porous material such as wood, and for balsa wood in particular due to its having threads for fastening, “comprising a fastening head configured to receive a torque in both rotational directions around a main axis” – upper end as shown in Fig 3 for example, “a shank extending from the fastening head and ending in a tip at the end facing away from the fastening head” – as shown, “wherein the shank has an outer thread along at least a section of its extension in a direction of the main axis” – 40
“for screwing the fastening element into the material” – as shown, described and otherwise inherent to teachings of the reference, “wherein the ratio of the outer diameter (D) of the outer thread along at least a section of its extension in a direction of the main 

    PNG
    media_image1.png
    247
    550
    media_image1.png
    Greyscale

 “wherein the outer thread extends until the tip and wherein in particular the outer diameter (D) of the outer thread decreases towards the tip” – as shown wherein ‘the tip’ includes at least a portion of thread, “wherein the thread profile of the second thread flank has a kink such that a first angle (a1) between the first thread flank and a first section of the second thread flank is larger between the kink and a thread base than a second angle (a2) between the first thread flank and a second section of the second thread flank between the kink and a thread tip” – as shown (as indicated in the annotated figure above),

As regards claim 20, reference teaches further limitation of “the core diameter (d) of the outer thread remains the same along the total length of the outer thread” – as shown. 
As regards claim 21, reference teaches further limitation of “an angle between the first thread flank and the thread base is constant along the whole thread profile of the first thread flank” – as shown and described. 
‘As best understood’ with respect to claim 22, reference teaches further limitation of “the first angle (a1) is between 45* and 65*, in particular between 55* and 60* and/or wherein the second angle (a2) is between 20* and 40*, in particular between 30* and 35* ” – reference disclosure of “The shank 30 has a double angle securement thread 40 which has an interior included angle alpha. of approximately 20.degree. with a slightly rounded peripheral edge 42. With reference to FIG. 5, the peripheral thread portion 44 which is adjacent to the peripheral edge has a thickness t.sub.1, t.sub.2 which ranges from 0.005 to 0.009 inches. The thread 40 includes a transition shoulder 45 of enlarged mass which projects a distance of 0.02 inches radially from the shaft with the opposed upper and lower transition shoulders 46, 48 being at an angle.beta. of approximately 82 degrees.” implies ‘the first angle’ is 10* + 41* = 51*, and that ‘the second angle’ is x = 20*. 

As regards claim 24, although reference discloses an embodiment having specific dimension, the reference doesn’t explicitly describe “the outer diameter (D) of the outer thread is between 4 mm and 5 mm and/or wherein the core diameter (d) of the outer thread is between 1 mm and 2 mm”.  It would however have been obvious to one of ordinary skill in the art to scale the disclosed fastener for a particular environment of intended use and holding power so as to result in dimension claimed since it would not otherwise affect function of the arrangement and amounts to little more than obvious change in size.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and 
As regards claim 25, although reference discloses an embodiment having specific dimension, the reference doesn’t explicitly describe “the thread pitch is between 1.5 mm and 2 mm”.   It would however have been obvious to one of ordinary skill in the art to scale the disclosed fastener for a particular environment of intended use and holding power so as to result in dimension claimed since it would not otherwise affect function of the arrangement and amounts to little more than obvious change in size. 
As regards claim 26, although reference discloses an embodiment having specific dimension, the reference doesn’t explicitly describe “a length of the shank from an end facing the fastening head to the tip is between 10 mm and 25 mm”. ”.  It would however have been obvious to one of ordinary skill in the art to scale the disclosed fastener for a particular environment of intended use and holding power so as to result in dimension claimed since it would not otherwise affect function of the arrangement and amounts to little more than obvious change in size. 
As regards claim 27, reference teaches further limitation of “comprising steel, aluminium, fiber-reinforced plastic, or a combination thereof” – The alternative-phrased limitation is anticipated by description of carbon steel as example. 
As regards claim 28, although reference doesn’t teach “the reception of the torque of the fastening head is formed as a hexalobular socket”, the reference does teach a ‘Phillips recess 122’.  It would however have been obvious to one of ordinary 
As regards claim 29, reference teaches further limitation of “a diameter of the fastening head is larger than the outer diameter (D) of the outer thread” – as shown and described. 
As regards claim 30, although reference doesn’t teach “the ratio of the outer diameter D and the thread pitch s is 2 < D/s < 3, in particular is D/s = 2.5”, it would have been obvious to one of ordinary skill in the art to provide the prior art D/s to between 2 and 3 in order to adapt the fastening element for use with a substrate having material properties benefitting from same, i.e, such as shear strength and ductility, wherein such modification would not otherwise affect function of the arrangement.
‘As best understood’ with respect to claim 31, reference disclosure of OSB for example anticipates limitation “for screwing into the porous material”. 
‘As best understood’ with respect to claim 32, although the reference does not disclose “the porous material is balsa wood, foamed plastic, or aluminium foam”, one of ordinary skill in the art would consider it obvious to apply the disclosed fastener to any one of the alternatively-phrased materials in order to effect a fastening as otherwise 
‘As best understood’ with respect to claim 32, although the reference does not disclose “the porous material has a density rho of rho < 1 g/cm3”, one of ordinary skill in the art would consider it obvious to apply the disclosed fastener to any one of the alternatively-phrased materials in order to effect a fastening as otherwise disclosed at least due to similar properties of the example materials explicitly disclosed by the reference. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 9,526,547 discloses similar structure to that now claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677